DETAILED ACTION 
The amendment submitted on September 15, 2021 has been entered.  Claims 1-2, 4-6, and 9-20, as amended herein, are allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on September 15, 2021 has been entered.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this amendment was provided by applicant’s representative (see the attached Interview Summary, form PTOL-413/413b).  
Claim 1 has been amended as follows:
1. A system for delivering a therapeutic dose of a coal tar product for treating BCC or glioblastoma or preventing recurrence of BCC or glioblastoma, comprising:
a delivery vehicle containing a therapeutic dose of a coal tar product, the delivery vehicle selected from the group consisting of a microneedle, a non-needle injection device, a transdermal patch, a needle injection device, liposomes, polymeric nanoparticles, nanocrystals, and antibody drug conjugates.
Claim 3 has been cancelled.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628